In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00046-CR
        ______________________________


 CHRISTOPHER CHARLES MEADOWS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




     On Appeal from the County Court at Law #1
               Gregg County, Texas
            Trial Court No. 2010-0886




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

        In the early morning hours in Kilgore, Texas, Kilgore Police Officer Joseph Harrison saw a

vehicle driven by Christopher Charles Meadows turn off of Stone Road and use a roadway that the

officer believed was a private driveway (the Roadway) to reach Utzman Street. Believing that

Meadows failed to stop in the Roadway, Harrison turned on his overhead flashing lights to initiate

a traffic stop. However, Meadows did not stop, but continued to drive until he reached his nearby

home. After seeing signs that Meadows was intoxicated, Harrison arrested him. Meadows

refused a breathalyzer test, so Harrison obtained a search warrant for a sample of Meadows’ blood.

Because the hospital in Kilgore was closed, Harrison transported Meadows to a hospital in

Longview, where his blood was drawn. Tests revealed that Meadows was legally intoxicated,

and he was charged by information with DWI, second offense, and fleeing from a police officer.

After the trial court denied his motion to suppress the evidence gained from the stop and search,

Meadows pled guilty to both charges.1

        Meadows appeals from his conviction for DWI, second offense, arguing that the trial court

erred by failing to grant his motion to suppress because: (1) the officer lacked reasonable

suspicion to stop him, as the Roadway was a public road; (2) the officer lacked reasonable

suspicion to stop him, as Meadows could have stopped in the Roadway; and (3) the blood draw

exceeded the officer’s geographic jurisdiction.


1
There is a companion case to this (our cause number 06-11-00045-CR) which regards the charge of fleeing.
Meadows was tried for both cases in a single proceeding.

                                                   2
        We affirm the judgment of the trial court because:         (1) the officer had reasonable

suspicion to believe the Roadway was a parking lot, driveway, or private road; (2) the officer had

reasonable suspicion to believe that Meadows failed to stop while traversing the Roadway; and

(3) a city police officer may execute a valid search warrant anywhere in the county.

        Because the issues raised in each appeal are identical, for the reasons stated in our opinion

dated this day in Meadows v. State, cause number 06-11-00045-CR, we affirm the judgment of the

trial court.




                                              Jack Carter
                                              Justice

Date Submitted:        October 19, 2011
Date Decided:          November 15, 2011

Do Not Publish




                                                  3